Citation Nr: 1819345	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-23 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder.  

2.  Entitlement to a higher initial evaluation for neuropathy of the right lower extremity rated 10 percent prior to May 18, 2016; and 20 percent thereafter.

3.  Entitlement to higher initial evaluation for neuropathy of the left lower extremity rated 10 percent prior to May 18, 2016; and 20 percent thereafter.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type 2.  

5.  Entitlement to service connection for total right knee replacement.

6.  Entitlement to service connection for total left knee replacement.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1964 to March 1967, including service in the Republic of Vietnam from November 1964 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In pertinent part, the January 2010 rating decision denied service connection for bilateral upper extremity neuropathy and posttraumatic stress disorder (PTSD).  The Veteran appealed from this rating decision.  A hearing was not requested.

In October 2017, the RO granted service connection for bilateral upper extremity neuropathy and PTSD.  The Veteran did not express disagreement with the initial ratings or effective dates assigned.  Thus, these issues are no longer on appeal.

The issues of entitlement to service connection for total right knee replacement and total left knee replacement are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

By written correspondence dated December 2017, and prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal as to his petition to reopen a claim of service connection for a gastrointestinal disorder; and for higher ratings for neuropathy of the right and left lower extremities and for diabetes mellitus type 2.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of whether new and material evidence has been submitted to reopen a claim of service connection for gastrointestinal disorder have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to higher initial evaluation for neuropathy of the right lower extremity have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to a higher initial evaluation neuropathy of the left lower extremity have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of an appeal on the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus type 2 have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

By correspondence received December 2017, the Veteran stated that he wished to withdraw all claims listed on his February 2010 notice of disagreement, except for his claims of entitlement to service connection for right total knee replacement and left total knee replacement.  The February 2010 notice of disagreement addresses the January 2010 decision regarding the petition to reopen a previously denied claim for service connection for a gastrointestinal disorder, and claims for higher initial ratings for neuropathy of the right and left lower extremities, and an increased rating for diabetes mellitus.  The December 2017 written statement clearly articulates the Veteran's intent to withdraw these claims from appellate status.  This statement was received by VA prior to the issuance of a final decision as to these issues.  Hence, with respect to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The petition to reopen a previously denied claim for a gastrointestinal disorder is dismissed.  

The appeal of the denial of the claim for a higher initial evaluation for neuropathy of the right lower extremity rated 10 percent prior to May 18, 2016; and 20 percent thereafter is dismissed.  

The appeal of the denial of the claim for a higher initial evaluation for neuropathy of the left lower extremity rated 10 percent prior to May 18, 2016; and 20 percent thereafter is dismissed.  

The appeal of the denial of the claim of entitlement to a rating in excess of 20 percent for diabetes mellitus type 2 is dismissed.  


REMAND

The Veteran's seeks service connection for a right total knee replacement and a left total knee replacement.  

A medical examination or opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

These elements are satisfied with regard to the Veteran's claims of entitlement to service connection for total right knee replacement and total left knee replacement.  The first element is satisfied; in that the Veteran's May 2016 VA heart examination (received 7/1/16) indicates that the Veteran has had "bilateral knees full replacement."  According to private medical records, these surgeries occurred in July 2008.  See August 2008 third-party correspondence (received 8/25/08).  

The second element is also satisfied.  By correspondence dated July 2008, the Veteran identifies shin splints and heel contusions experienced during boot camp as the source of his current knee disorder.  This evidence is sufficient to satisfy the second McLendon element.  Evidence of record further indicates an in-service helicopter crash that resulted in shoulder injury.  See July 2017 military personnel record (page 2 of 26); June 2017 correspondence.  The Veteran was also involved in combat activities, as described by a former commanding officer.  See December 2016 buddy statement; February 2015 correspondence.  

Regarding the third and fourth elements, there is an indication that the Veteran's knee disorders may be related to service, but there is insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA examination and medical opinion.  

VA treatment records up to October 3, 2017, have been associated with the claims file.  On remand, the RO should update the file with VA treatment records since October 4, 2017.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from October 4, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of the Veteran's total right knee replacement and total left knee replacement.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinion:     

Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's total right knee replacement or total left knee replacement were incurred in the Veteran's service, including but not limited to as a result of shin splints, heel contusions, a helicopter crash, or combat activities.  

In reaching these opinions, the examiner should consider the Veteran's July 2008 correspondence describing shin splints and heel contusions during basic training.  For purposes of these opinions, the examiner should assume that the Veteran's July 2008 testimony is credible.  The examiner should also consider statements describing the Veteran's combat experience dated July 17, 2017 (page 2 of 26), June 15, 2017, December 9, 2016 (two from K.L.), and February 18, 2015.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the claims.  If either of the benefits sought on appeal remains denied, issue a supplemental statement of the case and give the Veteran and his representative an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


